Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9-11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated  by Regnier (U.S. Patent No. 3,983,299, hereinafter Regnier).
	With respect to Claim 1, Regnier discloses a gas chromatography column [column 1, line 64] arranged to guide a gas sample from an inlet to an outlet, the column comprising a first substrate [glass; column 2, line 55] of a gas tight material, the first substrate defining a flow channel in one plane between the inlet at one end and the outlet at an opposite end of the flow channel, wherein the first substrate is coated with a first layer of a first coating material [silane, column 2, line 60], and a second substrate [carbohydrate layer, column 2, line 48] of a gas tight material, the second substrate being 
	With respect to Claim 2, Regnier discloses that said additional material is selected so as to provide a molecule selectivity to allow detection of Octane [Octane, column 10, lines 30-34] in the gas sample.
	With respect to Claim 6, Regnier discloses that the first and second coating materials are identical [silane, column 2, line 60 coats both substrates].
	With respect to Claim 7, Regnier discloses that the first substrate has a plane surface in which a groove [column is formed in glass layer, thus a groove] has been formed, wherein the groove defines the flow channel, and wherein the second substrate has a plane surface arranged to seal the flow channel when bonded to said plane surface of the first substrate.
	With respect to Claim 9, Regnier discloses that the first substrate is formed by a material selected from: silicon, glass and metal.  See column 2, lines 52-60.
	With respect to Claim 10, Regnier discloses that	the second substrate is formed by a material selected from: silicon, glass and metal. See column 2, lines 52-60.
	With respect to Claim 11, Regnier discloses that the first substrate is formed by silicon, and wherein the second substrate is formed by glass.  See column 2, lines 52-60.
	With respect to Claim 14, Regnier discloses a disposable gas sample analysis kit comprising a gas chromatography column according to claim 1.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Regnier in view of Rosenfeld (U.S. Patent No. 4,990,458, hereinafter Rosenfeld).
	With respect to Claim 3, Regnier does not disclose that said additional material comprises linoleic acid which is anchored to the polybutadiene.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Regnier by anchoring linoleic acid to polybutadiene for the benefit of additional selectivity.  

Claims 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Regnier in view of Prohaska (EP0307530, hereinafter Prohaska).
	With respect to Claim 4, Regnier does not disclose dimensions of the column and thus doesn’t show that the first and second layers have a thickness of 0.1 μm to 10 μm.
	Prohaska shows a similar chromatographic column with dimensions in the micron range, see page 2.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that making the first and second layers to have a thickness of 0.1 μm to 10 μm is typical for gas chromatographs and would thus yield a compact device.
	With respect to Claim 5, Regnier does not disclose dimensions of the column and thus doesn’t show that the flow channel has a width of 1 μm to 300 μm.
	Prohaska shows a similar chromatographic column with dimensions in the micron range, see page 2.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that making the flow channel has a width of 1 μm to 300 μm is typical for gas chromatographs and would thus yield a compact device.

	Prohaska shows an example of multple flow paths 6 in a single substrate, see fig 2b.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to duplicate Regnier’s flow paths such that that the first substrate defines a second flow channel in one plane between a second inlet at one end and a second outlet at an opposite end of the second flow channel for the benefit of being able to analyze two analytes simultaneously.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Regnier in view of Karasek (U.S. Patent No. 3538,744, hereinafter Karasek).
	With respect to Claim 8, Regnier does not disclose that the flow channel forms a curved shape in said plane between the inlet and outlet.
	Karasek shows that the flow channel forms a curved shape in said plane between the inlet and outlet.  See fig 4.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Regnier such that the flow channel forms a curved shape in said plane between the inlet and outlet for the benefit of having a long flow channel in a small area.  
	With respect to Claim 12 Regnier does not disclose a length of the flow path between the inlet and outlet is at least a factor of 2 times a distance between the inlet and outlet, such as at least a factor of 10 times a distance between the inlet and outlet.
	Karasek shows that the flow channel forms a curved shape in said plane between the inlet and outlet.  See fig 4.  It is common in the art to use serpentine or spiral flow paths for the benefit of maximizing path length while minimizing the area the device takes up.  Although no specific ratios are 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855